DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “should” should be “shoulder” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1).
Regarding claim 1, figure 1 depicts a pneumatic tire comprising: a plurality of main grooves (2,3) extending in a tire circumferential direction, and a plurality of land portions (4-6) that are partitioned by the plurality of main grooves, wherein the plurality of land portions include at least one shoulder land portion (6) arranged outwardmost in a tire width direction; each of the at least one shoulder land portion comprises: a plurality of width grooves of groove width not less than 2 mm. Ishiguro discloses the widths of the grooves exceeds 1.5 mm [0024]. This overlaps with applicant’s claimed range of 2mm or greater. MPEP 2144.05 states 
Regarding claim 2, figure 1 depicts all of the first ends of the plurality of width grooves are located at an interior of the at least one shoulder land portion. 
 Regarding claim 3, figure 1 depicts the wide portion comprises an exterior portion arranged at an outside end in the tire width direction, and an interior portion arranged toward the interior in the tire width direction from the exterior portion; the interior portion is formed in such fashion that groove width thereof increases toward the exterior in the tire width direction; and the exterior portion is formed in such fashion hat groove width therof is constant all along the tire width direction. 
Regarding claim 4, figure 1 depicts the exterior portion comprises a pair of exterior groove wall portions that face each other in the tire circumferential direction; and in a 
Regarding claims 5-6, figure 1 depicts an interior end in the tire width direction of the wide portion is separated from the contact patch end and an outside end in a tire radial direction of the wide portion is separated from a tread surface and the width groove comprises a constant width portion at which width groove is constant between the wide portion and the tread surface. 
Regarding claims 8-9, figure 1 depicts each of the at least one shoulder land portion includes an array of the at least one width groove with the wide portion and the at least one width groove with a constant width in a tire circumferential direction and the array includes alternating between the at least one width groove width the wide portion and the at least one width groove with a constant width. 
Regarding claim 11, figure 1 depicts A pneumatic tire, comprising: a plurality of main grooves (2-3) extending in a tire circumferential direction, and a plurality of land portions (4-6) that are partitioned by the plurality of main grooves, wherein the plurality of land portions include at least one shoulder land portion (6) arranged outwardmost in a tire width direction; each of the at least one shoulder land portion comprises a plurality of width grooves of groove width not less than 2 mm. Ishiguro discloses the widths of the grooves exceeds 1.5 mm [0024]. This overlaps with applicant’s claimed range of 2mm or greater. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a range of 2mm or greater since it is conventionally well known for widths to be 2 mm 
Regarding claim 12, figure 1 depicts pneumatic tire, comprising: a plurality of main grooves extending in a tire circumferential direction, and a plurality of land portions that are partitioned by the plurality of main grooves (2-3), wherein the plurality of land portions include at least one shoulder land portion (6) arranged outwardmost in a tire width direction; each of the at least one shoulder land portion comprises a plurality of width grooves of groove width not less than 2 mm. Ishiguro discloses the widths of the grooves exceeds 1.5 mm [0024]. This overlaps with applicant’s claimed range of 2mm or greater. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a range of 2mm or greater since it is conventionally well known for widths to be 2 mm or greater. Figure 1 further depicts at least one of the plurality of width grooves (21) extends as far as an outside end in the tire width direction of the at least one shoulder land portion and comprises, at a location toward the exterior in the tire width direction from a contact patch end (D), a wide portion at which groove width increases toward the outside end in the tire width direction; the wide portion comprises an exterior portion arranged at an outside end in the tire width direction, and an interior portion arranged toward the interior in the tire width direction 
Regarding claim 13, figure 1 depicts the exterior portion comprises a pair of exterior groove wall portion that face each other in the tire circumferential direction; and in a circumferential section parallel to the tread surface, the pair of exterior groove wall portions are respectively arranged so as to be parallel to the tire width direction. 
Regarding claim 14, figure 1 depicts an interior end in the tire width direction of the wide portion is separated from the contact patch end. 
Regarding claim 15, figure 1 depicts the outside end in a tire radial direction of the wide portion is separated from a tread surface; and the width groove comprises a constant-width portion, at which width groove is constant between the wide portion and the tread surface. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1) in view of Hatakenaka (US 5571351) 
Regarding claims 7 and 16, Ishiguro does not explicitly disclose an interior end in the tire width direction of the wide portion is arranged toward the exterior in the tire width direction from the contact patch end; an outside end in a tire radial direction of the wide portion is arranged toward the interior in the tire radial direction from a tread surface; and a distance between the contact patch end and the inside end in the tire width direction of the wide portion is less than a distance between the tread surface and the outside end in the tire radial direction of the wide portion. Nonetheless, one ordinary skilled in the art would . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1) in view of Nakajima (US 2017/0341472 A1)  
Regarding claim 17, although Ishiguro does not explicitly disclose the a constant width through the depth of the width groove at the circumferential cross section, it is conventionally well known for grooves to have a constant width through the depth of the width groove at the circumferential cross-sections. Analogous art, Nakajima, depicts a shoulder groove has a variable width (14B, 14C), with a constant width [0082].  One ordinary skill in the art would .  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1) in view of Ebiko (US 2009/0255614 A1). 
Although Ishiguro is silent to the at least one shoulder land portion includes an interior side width groove aligned with one of the at least one width groove with the wide portion, wherein an end of the interior side width groove terminates at an interior of the shoulder land portion adjacent but separated from an end of the one of the at least one width groove with the wide portion which terminates at an interior of the shoulder land portion adjacent but separated from the end of the interior side width groove. Nonetheless, analogous shoulder groove art, Ebiko, discloses lug grooves 56 and 48 that are aligned with each other but do not connect [0058]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated two lug grooves that are aligned with each other but do not connect in order to balance both a reduction in tire noise and improvement in on snow performance [0008]. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hosiba (US 2018/00654147 A1), Kagimoto (2018/0134090 A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FARAH TAUFIQ/ Examiner, Art Unit 1749                                                                                                                                                                                           
/ROBERT C DYE/Primary Examiner, Art Unit 1749